For the reasons set forth in the case of Bagley v. Wood, ante, 90, without examining into the testimony upon which the Superior Court acted, which we have no power to do, the orders of said court are affirmed upon the ground that we have no power to revise a discretionary judgment of the Superior Court except for error in law. Here none is shown.
PER CURIAM.                                             Affirmed.
(NOTE. — The same point decided at this term in the case ofLeavitt v. Etheridge, from Currituck.)